                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
EVA ATKINS,                           )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )            CV418-156
                                      )
NATIONAL RAILROAD             )
PASSENGER CORP. d/b/a AMTRAK, )
                              )
     Defendant.               )

                                    ORDER

      The parties’ joint motion for mediation by a Magistrate Judge (doc.

17) is GRANTED.          The parties shall appear, in person,1 before the

undersigned on March 25, 2019 at 9:00 a.m. in the Savannah Division,

125 Bull Street, Room 108, Savannah, GA 31410.

      SO ORDERED, this           11th day of February, 2019.



                                      ______________________________
                                      ________
                                             __________________
                                      CHR
                                        RIS  PHER L. RAY
                                       HRISTOPHER
                                          STOPH
                                             PH
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




1
  The mediation shall be attended by counsel and a representative empowered to make
a binding decision for the parties (even if no binding compromise is ultimately
reached).
